Citation Nr: 0432091	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-14 474	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
indirect inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 18, 1973, to 
January 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The veteran's service medical records (SMRs) reflect that he 
had a history of a left indirect inguinal hernia for 
approximately two years prior to entering service.  The 
veteran was offered surgical repair, which he refused.  A 
medical board found the veteran not physically qualified and 
recommended that he be separated from service.  The medical 
board determined that the hernia existed prior to entry into 
service and was not aggravated by service.

The veteran submitted his original claim for disability 
compensation benefits in April 1997.  The veteran was denied 
service connection for a left indirect inguinal hernia in 
October 1997.  The basis for the denial was that the hernia 
existed prior to service.  The RO found that there was no 
objective evidence that the pre-existing condition worsened 
as a result of service.  The veteran did not perfect an 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2003).  

The veteran's application to reopen his claim of service 
connection for a left indirect inguinal hernia was received 
in April 2001.  He did not list any treatment for his hernia; 
however, the veteran also filed an application for 
compensation and/or pension in September 2000 on which he 
stated that he received treatment for a hernia in Columbus, 
Ohio in 1976.  He also listed treatment from his family 
physician, Dr. J. Campbell, in Lackey, KY although he did not 
indicate what the treatment was for.  

The Board notes that the veteran's SMRs are associated with 
the claims file but the veteran's entrance physical 
examination has not been included with these records.  The RO 
should contact the National Personnel Records Center (NPRC) 
and request the veteran's entrance physical examination and 
associate it with the veteran's claims file, if one is 
provided.

The Board notes that the RO wrote to the veteran in October 
2001 to provide him notice as required under the Veterans 
Claims Assistance Act of 2000 (VCAA) and VA's implementing 
regulations.  The letter identified two claims of service 
connection that are not related to the issue on appeal.  
Appropriate notice to a claimant who has filed an application 
to reopen a previously denied claim was not provided.  
Further, the letter failed to advise the veteran of what 
evidence he needed to submit to substantiate his claim to 
reopen, what evidence he was responsible for and what 
evidence VA was responsible to obtain.  Finally, the letter 
did not advise the veteran to submit any evidence he had in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

On remand the RO must apprise the veteran of the pertinent 
regulatory provision defining "new and material evidence."  
38 C.F.R. § 3.156(a) (2001).  This provision was noted in the 
statement of the case, but was not specifically cited by the 
RO.  Instead, a more recent version that is not applicable to 
the veteran's claim was cited.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran was provided a 
VCAA letter in October 2001 but it 
referenced entitlement for service-
connected compensation benefits 
rather than what evidence the 
veteran must provide to reopen a 
previously denied claim of service 
connection for a left indirect 
inguinal hernia repair.  The veteran 
should be specifically told of the 
information or evidence he should 
submit, and of the information or 
evidence that VA will yet obtain 
with respect to his claim to reopen.  
38 U.S.C.A. § 5103(a) (West 2002).  
The veteran should be asked to 
submit all pertinent information or 
evidence that he has in his 
possession.  He should be told of 
the need to submit new and material 
evidence (as defined by 38 C.F.R. 
§ 3.156 (2001)) with respect to his 
previously denied claim of service 
connection for left indirect 
inguinal hernia.  He should also be 
told that he should submit all 
treatment records, such as the ones 
he mentioned (1976 records prepared 
in Columbus, Ohio, and any records 
prepared by a family physician).  

2.  The RO should also contact the 
NPRC and request the veteran's 
entrance physical examination 
report, which should be associated 
with the claims file.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The applicable version of 
38 C.F.R. § 3.156 (2001) should be 
specifically cited.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

